DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-4, 8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison). 
For claim 1, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications (fig. 1), the apparatus comprising: 
an optical fiber including at least one core (fig. 1, 122, [0073]), wherein a seed laser is optically coupled to the at least one core (fig. 1, 106); 
the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the at least one core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) and the center wavelength ([0079],1060 nm) is in a range of 0.1-8% (7.9%=84/1060) and a single core is employed (fig. 4C, [0073] and [0079] PM 20/400 fiber). Further, Honea teaches optimizing diameters in order to control thermal effects and resulting modal instabilities ([0026]). One would have been motivated to prevent modal instabilities in order to control beam quality ([0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the core dimension to suppress modal instability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to optimize the core dimension in order to control thermal effects and resulting modal instabilities in order to control beam quality.
The embodiment of fig. 1 does not teach a 2 kW or greater output power. However, Honea does teach a power amplifier may generate 10 kw or more using a hybrid fiber in order to provide a high energy defensive device (fig. 7 and [0121]) and the hybrid fiber is able to suppress modal instabilities ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hybrid fiber with 2kW or greater power in the device of fig. 1 in order to provide a high energy defensive device. 
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 
wherein the at least one core of the first section is doped to convert the one or more diode pumps into a tandem pump, wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier;
wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including a second section to operate as a power amplifier (fig. 1, 41/43) is tandem pumped (by pump section 42, fig. 1);
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the at least one core of the first section is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);
wherein a selected wavelength associated with the oscillator ([0027], 1030 nm) is less than a center wavelength of the seed laser ([0027], 1064 nm).
The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the pumping configuration of Murison in the device of Honea in order to minimize spurious lasing and noise, convert multimode pump light into a fiber core pump and provide pump wavelengths not easily available with semiconductor lasers.
For claim 10, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications (fig. 1), comprising: 
a seed laser (fig. 1, 106) optically coupled to a core of an optical amplifier (fig. 1, 122); 
the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) and the center wavelength ([0079],1060 nm) is in a range of 0.1-8% (7.9%=84/1060) and a single core is employed (fig. 4C, [0073] and [0079] PM 20/400 fiber). Further, Honea teaches optimizing diameters in order to control thermal effects and resulting modal instabilities ([0026]). One would have been motivated to prevent modal instabilities in order to control beam quality ([0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the core dimension to suppress modal instability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to optimize the core dimension in order to control thermal effects and resulting modal instabilities in order to control beam quality.
The embodiment of fig. 1 does not teach a 2 kW or greater output power. However, Honea does teach a power amplifier may generate 10 kw or more using a hybrid fiber in order to provide a high energy defensive device (fig. 7 and [0121]) and the hybrid fiber is able to suppress modal instabilities ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hybrid fiber with 2kW or greater power in the device of fig. 1 in order to provide a high energy defensive device. 
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 
wherein the core is doped to convert the one or more diode pumps into a tandem pump, wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier;
wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including a second section to operate as a power amplifier (fig. 1,  41/43) is tandem pumped (by pump section 42, fig. 1);
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the core is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);
wherein a selected wavelength associated with the oscillator ([0027], 1030 nm) is less than a center wavelength of the seed laser ([0027], 1064 nm).
The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the pumping configuration of Murison in the device of Honea in order to minimize spurious lasing and noise, convert multimode pump light into a fiber core pump and provide pump wavelengths not easily available with semiconductor lasers.
For claims 2 and 13, Honea and Murison both teaches a center wavelength of the seed laser is in a range of 1020-1080nm (Honea, [0079], 1060 nm and Murison, [0027], 1064 nm).
For claims 3 and 14, Murison teaches the selected wavelength is in the range of 1010-1045nm ([0027], 1030 nm).
For claims 4 and 15, the combination inherently teaches the oscillator comprises a single mode or multimode oscillator (an oscillator is either single mode or multimode).
For claims 8 and 11, Murison teaches the first section includes a highly reflective fiber Bragg grating (HR-FBG) (fig. 1, 47a, [0027]) and partially reflecting fiber Bragg grating (PR-FBG) associated with the oscillator (47a, [0027]).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and further in view of US 2006/0187973 (Varnham).
For claims 5 and 16, the previous combination does not teach the one or more diode pumps comprise a set of pump diodes, and the apparatus further comprises: a combiner optically coupled between the plural diode pumps and first section of the optical fiber. However, Varnham does teach a the one or more pump diodes (fig. 1, 3) comprise a set of pump diodes (fig. 1, 3), and the apparatus further comprises: a combiner (fig. 1, 11) optically coupled between the plural diode pumps (fig. 1, 3) and first section of the optical fiber (fig. 1, 2) in order to provide optical pumping to the first section (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of diode pumps and combiner of Varnham as a simple substitution for the single diode and combiner of Murison as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pumping method with the advantage of obtaining a higher or equivalent pumping power compared to the individual pump of Murison with plurality of lower powered diodes.    See MPEP 2143 I.B.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “1 kW cw fiber-amplifier with < 0.5 GHz linewidth and near-diffraction limited beam-quality for coherent combining application” (Engin). 
For claims 6 and 17, Honea teaches the seed laser comprises a preamplifier (fig. 1, 109 and 111). Honea does not teach the preamplifier is to generate greater than 20W of seed power. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable power levels including greater than 20W, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Optimizing the preamplifier has the advantage of requiring less amplification by the main amplifier (fig. 1, 120). Further, Engin teaches a kW amplifier with a 60 W preamplifier (fig. 1, page 2) preamplifying a seed pulse to be injected into a kW-MOPA (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-amplifier of Engin as a simple substitution for the pre-amplifier of Honea as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pre-amplifier with the additional advantage of providing increased amplification.  See MPEP 2143 I.B.
Claims 7, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “Pseudo-random binary sequence phase modulation for narrow linewidth, kilowatt, monolithic fiber amplifiers” (Flores).
For claims 7 and 18, the previous combination does not teach seed laser includes a phase modulator and employs pseudo random bit sequence (PRBS) phase-modulation. However, Flores teaches a kilowatt fiber amplifier (fig. 2) has a seed laser (fig. 2, NPRO and Φ-Modulator) which includes a phase modulator (fig. 2, Φ-Modulator) and employs pseudo random bit sequence (PRBS) phase-modulation (page 17738, third paragraph) in order to provide improved SBS suppression with a narrow linewidth (abstract). 
For claims 9 and 12, the previous combination does not teach the final amplifier stage includes a mode-field-adaptor to match the final amplifier stage to a mode corresponding to the oscillator. However, Flores teaches a kilowatt fiber amplifier (fig. 2) where the final amplifier stage includes a mode-field-adaptor (fig. 2, MFA).  MFAs have the benefit of matching modes in different sections of a fiber amplifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mode field adaptor of Flores with the device of the previous combination in order to match modes in different sections of a fiber amplifiers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 11,211,765 (765). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1-9 is anticipated by claim 1-9 of 665, respectively, of 765.
Claim 10 is anticipated by claim 11 of 765.
Claims 11-12 are anticipated by claims 18-19, respectively, of 765.
Claims 13-18 are anticipated by claims 12-17, respectively, of 765.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828